           Case 1:20-cv-03746-LJL Document 126 Filed 08/21/20 Page 1 of 1




                                                                                             TAGLaw International Lawyers

                                                                                                 Benjamin LaFrombois, Esq.
                                                                                                          Direct Telephone
                                                                                                             920-233-4704
                                                                                               blafrombois@vonbriesen.com
August 21, 2020

VIA ECF

Hon. Lewis J. Liman
United States District Court
Southern District of New York
500 Pearl St., Room 701
New York, NY 10007

       Re:     Convergen Energy LLC, et. al. v Brooks, et. al.
               Case No. 1:20-cv-3746-LJL

Dear Judge Liman:

       We represent Convergen Energy WI, LLC, Theodore Hansen, and Brian Mikkelson in the
above-referenced action. This letter is in response to Plaintiff’s Motion for Leave to Amend their
Complaint (Doc. 116) in light of Defendants’ Motion to Dismiss filed July 17, 2020 (Doc. 91) and
Rule 3.B. of the Court’s Individual Practices in Civil Cases.

       Plaintiffs assert in their Motion for Leave to File Amended Complaint that the motion is
brought under Rule 15 of the Federal Rules of Civil Procedure. It is our view that the Plaintiffs’
Motion for Leave is not permitted as a matter of course but requires consent of the party or judicial
approval.

        With reference to Rule 3.B. by this letter we inform the Court of our objection to the Plaintiffs’
attempt to amend their Complaint for reasons that will be further explained in Defendants’ Brief in
Opposition to Plaintiffs’ Motion for Leave (due by September 2). We look forward the Sepetmber
10th hearing where we will explain why Plaintiff’s Amended Complaint has no impact on the fact that
this dispute must be arbitrated.

      Ryan Billings, counsel for Defendants Steven Brooks, Gregory Merle, NianticVista Energy,
LLC, and Riverview Energy Corporation, has reviewed and joins this letter.

Very truly yours,
von BRIESEN & ROPER, s.c.


Benjamin LaFrombois, Esq.
BDL:sf



                       55 Jewelers Park Drive, Suite 400   Neenah, WI 54956   920-233-6794
